United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-1766
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Roy Lang,                              * Western District of Missouri.
                                       *
            Appellant.                 *       [UNPUBLISHED]
                                  ___________

                         Submitted: July 23, 2002
                             Filed: July 29, 2002
                                  ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      Roy Lang pleaded guilty to conspiring to distribute and manufacture 50 or
more grams of methamphetamine, in violation of 21 U.S.C. § 846. The district court1
imposed the statutory minimum sentence of 120 months imprisonment and 5 years
supervised release. On appeal, counsel has filed a brief and moved to withdraw
pursuant to Anders v. California, 386 U.S. 738 (1967). Lang has not filed a pro se
supplemental brief.


      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
      Having thoroughly reviewed the record, we conclude that in the written plea
agreement Lang knowingly and voluntarily waived his right to appeal his conviction
and sentence. See United States v. Morrison, 171 F.3d 567, 568 (8th Cir. 1999).

     Accordingly, we enforce the appeal waiver, dismiss this appeal, and grant
counsel’s motion to withdraw.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-